DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, as well as SEQ ID NOs: 25 and 7, in the reply filed on 9/7/21 is acknowledged.
Claims 33, 45-47, and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/21.

Markush Rejection
Claims 1, 7, 8, 29-32, 34, 35, and 50-54 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims are directed to a large multitude of sequences that have no common searchable core.  The sequences have no common structure other than being siRNA sequences.  The activity of each siRNA is dependent upon the specific order of nucleotides.  One cannot be substituted for another with expectation of identical activity.
 
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 8, 29-32, 34, 35, 39, and 50-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
The instant claims are directed to modulatory polynucleotides of any length, i.e. thousands of nucleotides in length, that comprises a siRNA duplex, wherein each strand of the duplex comprises 19 nucleotides (no length limit) of any of the recited sequences.  The specification does not adequately describe the structure required for the functional siRNA.  The species of the specification are not representative of the entire genus, which encompasses an enormous genus of polynucleotides of varying lengths that comprise the siRNA.
Additionally, claim 31 recites an AAV capsid protein or any “variant thereof”.  The specification does not describe any species of variants or any structural criteria required for the protein to meet the limitation of being a variant of the AAV capsid protein.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being polynucleotides of any length that comprise the smaller fragments and function to the recited target; and the genus being variants of the instantly recite capsid proteins.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  

For the siRNAs, to achieve the desired function, it appears that the structure is required to be of a shorter length than the claimed genus which has no length limitation.  For example, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888).
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for RNAi agents within the instant enormous genus that are inhibitory of the target as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 29-32, 34, and 50-54 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Hou et al. (WO 2016/077689 A1).
Hou et al. teaches modulatory polynucleotides comprising siRNAs.  Hou et al. teach a duplex sequence 21 nucleotides in length wherein nucleotides 1-20 of the first strand are 100% identical to instant SEQ ID NO: 25; and the complement thereof (see SEQ ID NOs: 735 and 736, Table 11).
See the SCORE file titled “20210602_222653_us-16-756-586-25.align450.rng.” as follows:
RESULT 10
BDA35706
ID   BDA35706 standard; RNA; 21 BP.
XX
AC   BDA35706;
XX
DT   30-JUN-2016  (first entry)
XX
DE   SOD1 gene targeted premiRNA passenger sequence, SEQ 735.
XX
KW   SOD1 gene; Superoxide dismutase (Cu-Zn); gene silencing;
KW   rna interference; ss; superoxide dismutase 1; therapeutic.
XX
OS   Canis lupus familiaris.
XX

XX
CC PD   19-MAY-2016.
XX
CC PF   13-NOV-2015; 2015WO-US060564.
XX
PR   14-NOV-2014; 2014US-0079590P.
PR   31-AUG-2015; 2015US-0212004P.
PR   29-SEP-2015; 2015US-0234477P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Hou J,  Nonnenmacher ME,  Zhou P;
XX
DR   WPI; 2016-29971S/37.
XX
CC PT   Modulatory polynucleotide used in artificial pre-microRNA, comprises stem
CC PT   and loop to form stem-loop structure, which contains 5'-3' sequence 
CC PT   having uridine-guanine motif at or near base of 5' stem arm, loop region 
CC PT   and 3' stem arm.
XX
CC PS   Example 14; SEQ ID NO 735; 104pp; English.
XX
CC   The present invention relates to a novel modulatory polynucleotide useful
CC   for preparing artificial pre-microRNA (microRNA). The modulatory 
CC   polynucleotide comprises a stem and a loop to form stem-loop structure, a
CC   first flanking region, and a second flanking region. The invention 
CC   further provides: a method for the preparing and manufacturing modulatory
CC   polynucleotides; and the therapeutic use of modulatory polynucleotides. 
CC   The present sequence represents a premiRNA passenger sequence, which is 
CC   used in the invention for targeting dog SOD1 gene.
XX
SQ   Sequence 21 BP; 4 A; 7 C; 4 G; 0 T; 6 U; 0 Other;

  Query Match             95.2%;  Score 20;  DB 53;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCAGGUCCUCACUUUAAUGC 20
              ||||||||||||||||||||
Db          1 GCAGGUCCUCACUUUAAUGC 20

Hou et al. teach a modulatory polynucleotide (VOYmiR-1 14 or VOYmiR-126) was inserted into an expression vector (genome size approximately 2400 nucleotides; scAAV) at six different locations as shown in FIG. 13. In FIG. 13, "ITR" is the inverted 
Hou et al. teach that the passenger-guide strand duplexes of the SOD1 siRNA found to be efficacious from the experiments in Example 3 are engineered into expression vectors and transfected into cells of the central nervous system or neuronal cell lines. Even though overhang utilized in the siRNA knockdown study is a canonical dTdT for siRNA, the overhang in the synthetic pri- or pre-miR may comprise any dinucleotide overhang [00336].
Hou et al. teaches incorporation of 5’ flanking SEQ ID NO: 2, loop SEQ ID NO: 5, and 3’ flanking SEQ ID NO: 11, forming SEQ ID NO: 798 (Table 11).
<210> 798
<211> 158
<212> RNA
<213> Artificial Sequence

<220>
<223> Description of Artificial Sequence: Synthetic
      polynucleotide

<400> 798
gugcugggcg gggggcggcg ggcccucccg cagaacacca ugcgcucuuc ggaagcaggu       60

ccucacuuua augccuguga ccugggauua aagugaggac cugcuucuga ggagcgccuu      120

gacagcagcc augggagggc cgcccccuac cucaguga  
Hou et al. teach pharmaceutical compositions comprising the compound and a pharmaceutically acceptable excipient.
Hou et al. recite a plasmid or vector encoding the modulatory polynucleotide; wherein the vector comprises a recombinant adeno-associated viral (AAV) construct; a recombinant AAV virus comprising the AAV construct; wherein the recombinant AAV virus comprises a capsid serotype selected from the group consisting of AAV1, AAV2, 
Hou et al. teaches incorporation of a promoter, endogenous miRNAs, post-transcriptional regulatory elements (PREs), polyadenylation (Poly A) signal sequences and upstream enhancers (USEs), CMV enhancers and introns [00107].
In one embodiment, the modulatory polynucleotide may be located in an expression vector downstream of a promoter such as, but not limited to, CMV, U6, CBA or a CBA promoter with a SV40 intron. Further, the modulatory polynucleotide may also be located upstream of the polyadenylation sequence in an expression vector.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 29-32, 34, and 50-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (WO 2016/077689 A1), in view of Pavco et al. (WO 2009/102427 A2).
Hou et al. teaches modulatory polynucleotides comprising siRNAs.  Hou et al. teach a duplex sequence 21 nucleotides in length wherein nucleotides 1-20 of the first strand are 100% identical to instant SEQ ID NO: 25; and the complement thereof (see SEQ ID NOs: 735 and 736, Table 11).
See the SCORE file titled “20210602_222653_us-16-756-586-25.align450.rng.” as follows:
RESULT 10

ID   BDA35706 standard; RNA; 21 BP.
XX
AC   BDA35706;
XX
DT   30-JUN-2016  (first entry)
XX
DE   SOD1 gene targeted premiRNA passenger sequence, SEQ 735.
XX
KW   SOD1 gene; Superoxide dismutase (Cu-Zn); gene silencing;
KW   rna interference; ss; superoxide dismutase 1; therapeutic.
XX
OS   Canis lupus familiaris.
XX
CC PN   WO2016077689-A1.
XX
CC PD   19-MAY-2016.
XX
CC PF   13-NOV-2015; 2015WO-US060564.
XX
PR   14-NOV-2014; 2014US-0079590P.
PR   31-AUG-2015; 2015US-0212004P.
PR   29-SEP-2015; 2015US-0234477P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Hou J,  Nonnenmacher ME,  Zhou P;
XX
DR   WPI; 2016-29971S/37.
XX
CC PT   Modulatory polynucleotide used in artificial pre-microRNA, comprises stem
CC PT   and loop to form stem-loop structure, which contains 5'-3' sequence 
CC PT   having uridine-guanine motif at or near base of 5' stem arm, loop region 
CC PT   and 3' stem arm.
XX
CC PS   Example 14; SEQ ID NO 735; 104pp; English.
XX
CC   The present invention relates to a novel modulatory polynucleotide useful
CC   for preparing artificial pre-microRNA (microRNA). The modulatory 
CC   polynucleotide comprises a stem and a loop to form stem-loop structure, a
CC   first flanking region, and a second flanking region. The invention 
CC   further provides: a method for the preparing and manufacturing modulatory
CC   polynucleotides; and the therapeutic use of modulatory polynucleotides. 
CC   The present sequence represents a premiRNA passenger sequence, which is 
CC   used in the invention for targeting dog SOD1 gene.
XX
SQ   Sequence 21 BP; 4 A; 7 C; 4 G; 0 T; 6 U; 0 Other;

  Query Match             95.2%;  Score 20;  DB 53;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCAGGUCCUCACUUUAAUGC 20
              ||||||||||||||||||||
Db          1 GCAGGUCCUCACUUUAAUGC 20

Hou et al. teach a modulatory polynucleotide (VOYmiR-1 14 or VOYmiR-126) was inserted into an expression vector (genome size approximately 2400 nucleotides; scAAV) at six different locations as shown in FIG. 13. In FIG. 13, "ITR" is the inverted terminal repeat, "I" represents intron, "P" is the polyA and "MP" is the modulatory polynucleotide [00367].
Hou et al. teach that the passenger-guide strand duplexes of the SOD1 siRNA found to be efficacious from the experiments in Example 3 are engineered into expression vectors and transfected into cells of the central nervous system or neuronal cell lines. Even though overhang utilized in the siRNA knockdown study is a canonical dTdT for siRNA, the overhang in the synthetic pri- or pre-miR may comprise any dinucleotide overhang [00336].
Hou et al. teaches incorporation of 5’ flanking SEQ ID NO: 2, loop SEQ ID NO: 5, and 3’ flanking SEQ ID NO: 11, forming SEQ ID NO: 798 (Table 11).
<210> 798
<211> 158
<212> RNA
<213> Artificial Sequence

<220>
<223> Description of Artificial Sequence: Synthetic
      polynucleotide

<400> 798
gugcugggcg gggggcggcg ggcccucccg cagaacacca ugcgcucuuc ggaagcaggu       60

ccucacuuua augccuguga ccugggauua aagugaggac cugcuucuga ggagcgccuu      120

gacagcagcc augggagggc cgcccccuac cucaguga  

Hou et al. recite a plasmid or vector encoding the modulatory polynucleotide; wherein the vector comprises a recombinant adeno-associated viral (AAV) construct; a recombinant AAV virus comprising the AAV construct; wherein the recombinant AAV virus comprises a capsid serotype selected from the group consisting of AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV9.47, AAV9(hul4), AAV10, AAV11, AAV 12, AAVrh8, AAVrh1O and AAV-DJ.
Hou et al. teaches incorporation of a promoter, endogenous miRNAs, post-transcriptional regulatory elements (PREs), polyadenylation (Poly A) signal sequences and upstream enhancers (USEs), CMV enhancers and introns [00107].
In one embodiment, the modulatory polynucleotide may be located in an expression vector downstream of a promoter such as, but not limited to, CMV, U6, CBA or a CBA promoter with a SV40 intron. Further, the modulatory polynucleotide may also be located upstream of the polyadenylation sequence in an expression vector.
Pavco et al. teaches various siRNAs with fragments of SEQ ID NO: 25 (shifted by single nucleotides).  Therefore, any siRNA targeting the same region is considered an obvious selection.  The instant claims are not directed to any specific oligomer that has demonstrated an unexpected property, but rather is directed to a large genus of compounds with no length limitation that are targeted to the same region as taught by Pavco et al.
See the SCORE file titled “20210602_222653_us-16-756-586-25.align450.rng.” as follows:
RESULT 19
AXR50975/c
ID   AXR50975 standard; RNA; 25 BP.
XX
AC   AXR50975;
XX
DT   26-NOV-2009  (first entry)
XX
DE   Human superoxide dismutase 1 (SOD1) RNA #328.
XX
KW   SOD1 gene; Superoxide dismutase [Cu-Zn]; anti-hiv; antiinflammatory;
KW   antimicrobial-gen.; antipsoriatic; autoimmune disease; cancer;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; drug delivery;
KW   gastrointestinal-gen.; gene silencing; hepatitis c virus infection;
KW   hepatotropic; hiv infection; immunosuppressive; inflammatory disease;
KW   ophthalmological; psoriasis; retinopathy; rna interference; ss;
KW   therapeutic; ulcerative colitis; viral infection; virucide.
XX
OS   Homo sapiens.
XX
CC PN   WO2009102427-A2.
XX
CC PD   20-AUG-2009.
XX
CC PF   11-FEB-2009; 2009WO-US000852.
XX
PR   11-FEB-2008; 2008US-0065335P.
XX
CC PA   (RXIP-) RXI PHARM CORP.
XX
CC PI   Kamens J,  Khvorova A,  Pavco PA,  Salomon W,  Woolf TM;
XX
DR   WPI; 2009-M78676/61.
XX
CC PT   New double-stranded RNA (dsRNA) construct, useful for inhibiting 
CC PT   expression of a target gene and for treating diseases including cancer, 
CC PT   retinopathies, and autoimmune, inflammatory, viral and cardiovascular 
CC PT   diseases.
XX
CC PS   Example 11; Page 74; 127pp; English.
XX
CC   The present invention relates to a novel double-stranded RNA (dsRNA) 
CC   construct, useful for inhibiting expression of a target gene and for 
CC   evaluating in vivo delivery of an siRNA construct to a target site. The 
CC   construct and composition are useful for treating diseases including 
CC   cancer, retinopathies, autoimmune diseases, inflammatory diseases (i.e., 
CC   psoriasis, ulcerative colitis, Crohn's disease), viral diseases (i.e., 
CC   HIV, Hepatitis C), and cardiovascular diseases. The present sequence 
CC   represents a Human superoxide dismutase 1 (SOD1) RNA useful for treating 
CC   diseases including cancer, retinopathies, autoimmune diseases, 
CC   inflammatory diseases.
XX
SQ   Sequence 25 BP; 9 A; 3 C; 8 G; 0 T; 5 U; 0 Other;

  Query Match             92.4%;  Score 19.4;  DB 37;  Length 25;
  Best Local Similarity   61.9%;  
  Matches   13;  Conservative    7;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 GCAGGUCCUCACUUUAAUGCU 21
              |||||:||:|||:::||: |:
Db         24 GCAGGTCCTCACTTTAATCCT 4

Instant SEQ ID NO: 25
1 gcagguccucacuuuaaugcu 21

siRNA of Pavco et al. (underlined is identical to SEQ ID NO: 25):
10329 Sense P U G C A G G U C C U C A C U U U A A U C C U C U A
Antisense U A G A G G A U U A A A G U G A G G A C C U G C A (RNAi compounds to SOD1, page 79)
It would have been obvious to incorporate a mismatch into the compound of Hou et al. at the 3’ terminal nucleotide as a matter of design choice.  Pavco et al. teach that according to this aspect of the invention, certain mismatches at the 3 '-end of the sense strand allow more efficient loading of the antisense strand into the RISC complex, thus leading to more potent RNAi activity. Preferred such sense strand mismatches include: a mismatch at the second to the last nucleotide of the sense strand (which base pairs with the second nucleotide of the Dicer-resistant antisense strand in the RISC complex); and mismatches at the most 3'-end 9 nucleotides, except for the most 3 '-end nucleotide, of the sense strand.


Claims 1-4, 7, 8, 29-32, 34, and 50-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavco et al. (WO 2009/102427 A2), in view of Davidson et al. (US 2005/0255086 A1).
Pavco et al. teach that the invention relates to improved RNAi constructs and uses thereof. The construct has a double stranded region of 19-49 nucleotides, preferably 25, 26, or 27 nucleotides, and preferably blunt-ended. The construct has selective minimal modifications to confer an optimal balance of biological activity, 
Pavco et al. teaches various siRNAs with fragments of SEQ ID NO: 25 (shifted by single nucleotides).  Therefore, any siRNA targeting the same region is considered an obvious selection.  The instant claims are not directed to any specific oligomer that has demonstrated an unexpected property, but rather is directed to a large genus of compounds with no length limitation that are targeted to the same region as taught by Pavco et al.
See the SCORE file titled “20210602_222653_us-16-756-586-25.align450.rng.” as follows:
RESULT 19
AXR50975/c
ID   AXR50975 standard; RNA; 25 BP.
XX
AC   AXR50975;
XX
DT   26-NOV-2009  (first entry)
XX
DE   Human superoxide dismutase 1 (SOD1) RNA #328.
XX
KW   SOD1 gene; Superoxide dismutase [Cu-Zn]; anti-hiv; antiinflammatory;
KW   antimicrobial-gen.; antipsoriatic; autoimmune disease; cancer;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; drug delivery;
KW   gastrointestinal-gen.; gene silencing; hepatitis c virus infection;
KW   hepatotropic; hiv infection; immunosuppressive; inflammatory disease;
KW   ophthalmological; psoriasis; retinopathy; rna interference; ss;
KW   therapeutic; ulcerative colitis; viral infection; virucide.
XX

XX
CC PN   WO2009102427-A2.
XX
CC PD   20-AUG-2009.
XX
CC PF   11-FEB-2009; 2009WO-US000852.
XX
PR   11-FEB-2008; 2008US-0065335P.
XX
CC PA   (RXIP-) RXI PHARM CORP.
XX
CC PI   Kamens J,  Khvorova A,  Pavco PA,  Salomon W,  Woolf TM;
XX
DR   WPI; 2009-M78676/61.
XX
CC PT   New double-stranded RNA (dsRNA) construct, useful for inhibiting 
CC PT   expression of a target gene and for treating diseases including cancer, 
CC PT   retinopathies, and autoimmune, inflammatory, viral and cardiovascular 
CC PT   diseases.
XX
CC PS   Example 11; Page 74; 127pp; English.
XX
CC   The present invention relates to a novel double-stranded RNA (dsRNA) 
CC   construct, useful for inhibiting expression of a target gene and for 
CC   evaluating in vivo delivery of an siRNA construct to a target site. The 
CC   construct and composition are useful for treating diseases including 
CC   cancer, retinopathies, autoimmune diseases, inflammatory diseases (i.e., 
CC   psoriasis, ulcerative colitis, Crohn's disease), viral diseases (i.e., 
CC   HIV, Hepatitis C), and cardiovascular diseases. The present sequence 
CC   represents a Human superoxide dismutase 1 (SOD1) RNA useful for treating 
CC   diseases including cancer, retinopathies, autoimmune diseases, 
CC   inflammatory diseases.
XX
SQ   Sequence 25 BP; 9 A; 3 C; 8 G; 0 T; 5 U; 0 Other;

  Query Match             92.4%;  Score 19.4;  DB 37;  Length 25;
  Best Local Similarity   61.9%;  
  Matches   13;  Conservative    7;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 GCAGGUCCUCACUUUAAUGCU 21
              |||||:||:|||:::||: |:
Db         24 GCAGGTCCTCACTTTAATCCT 4

Instant SEQ ID NO: 25
1 gcagguccucacuuuaaugcu 21

siRNA of Pavco et al. (underlined is identical to SEQ ID NO: 25):
10329 Sense P U G C A G G U C C U C A C U U U A A U C C U C U A

It would have been obvious to incorporate a mismatch as a matter of design choice.  Pavco et al. teach that according to this aspect of the invention, certain mismatches at the 3 '-end of the sense strand allow more efficient loading of the antisense strand into the RISC complex, thus leading to more potent RNAi activity. Preferred such sense strand mismatches include: a mismatch at the second to the last nucleotide of the sense strand (which base pairs with the second nucleotide of the Dicer-resistant antisense strand in the RISC complex); and mismatches at the most 3'-end 9 nucleotides, except for the most 3 '-end nucleotide, of the sense strand.
Pavco et al. teach that the constructs of the invention may have different lengths. In certain embodiments, the preferred lengths of the construct are 12-35, or 12-49, preferably 19-49 nucleotides in length. In certain embodiments, the length of the construct is greater than or equal to 22 nucleotides in length. In certain embodiments, the length of the construct is greater than or equal to 25 nucleotides in length. In certain embodiments, the length of the construct is 26, 27, 28, 29, 30, or 31 -49 nucleotides in length. Other lengths are also possible, so long as the lower length limit is the minimal length for a Dicer substrate, and the upper limit is a length that generally will not trigger PKR response in a target cell. In certain embodiments, modifications may alter that upper limit such that longer lengths (such as 50, 60, 70, 80, 90, 100 bp) are tolerable. In certain embodiments, the dsRNA construct is blunt-ended. In other embodiments, 5'- and/or 3 '-end overhangs of 1 -4 nucleotides may be present on one or both strands.

Pavco et al. teach that another aspect of the invention provides a vector expressing at least one strand of the subject dsRNA (e.g., unmodified sense strand, etc.). Another aspect of the invention provides a cell comprising the subject vector, or the subject dsRNA.
Pavco et al. teach that the subject RNAi constructs or at least portions thereof are transcribed from expression vectors encoding the subject constructs. Any art recognized vectors may be use for this purpose. The transcribed RNAi constructs may be isolated and purified, before desired modifications (such as replacing an unmodified sense strand with a modified one, etc.) are carried out.
It would have been obvious for the vector to be an AAV vector as a matter of design choice because it was known to deliver siRNA from AAV vectors, as taught by Davidson et al.
It would have been obvious to incorporate a loop sequence because it was known that siRNAs can be delivered in the form of shRNAs, as evidenced by Davidson et al. [0004][0013].
Additionally, Davidson et al. teach:
[0050] An "AAV virus" or "AAV viral particle" refers to a viral particle composed of at least one AAV capsid protein  (preferably by all of the capsid proteins of a wild-type AAV) and an encapsidated polynucleotide. If the particle comprises heterologous 
[0055] In one embodiment, AAV capsids can be derived from any of several AAV serotypes, including without limitation, AAV-1, AAV-2, AAV-3, AAV-4, AAV-5, AAV6, or AAV8 [0052] By "adeno-associated virus inverted terminal repeats" or "AAV ITRs" is meant the art-recognized regions found at each end of the AAV genome which function together in cis as origins of DNA replication and as packaging signals for the virus. AAV ITRs, together with the AAV rep coding region, provide for the efficient excision and rescue from, and integration of a nucleotide sequence interposed between two flanking ITRs into a mammalian cell genome.
[0058] In one embodiment, both heterologous promoters and other control elements, such as CNS-specific and inducible promoters, enhancers and the like, will be of particular use. Examples of heterologous promoters include the CMB promoter.
[0108] FIG. 23. Regulated RNAi. Two Teto2 sequences were placed up- and down-stream of the TATA box of the H1 promoter element (cartoon). Either control shRNA or shGFP was placed into the cassette for expression of hairpins.
Davidson et al. teach that currently, strong, constitutive polIII promoters (U6 and H1) are used to express shRNAs, which are subsequently processed into functional small interfering RNAs (siRNAs).
Davidson et al. teach that regulatory sequences include enhancers, promoters, translation leader sequences, introns, and polyadenylation signal sequences.
[0232] Other elements functional in the host cells, such as introns, enhancers, polyadenylation sequences and the like, may also be a part of the recombinant DNA. 
Each of the design elements of Davidson et al. would have been obvious selections for an expression construct for delivery of the siRNA as a matter of design choice, as each were known to be components of siRNA delivery systems.  One would reasonably expect a functional expression construct as taught by Davidson et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AMY H BOWMAN/           Primary Examiner, Art Unit 1635